IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                          Assigned on Briefs January 29, 2014

           MILDRED JOAN PANTIK v. MARTIN JULIUS PANTIK

           Interlocutory Appeal from the Circuit Court for Shelby County
                      No. CT00609806 Karen Williams, Judge


                No. W2013-01657-COA-R9-CV - Filed March 10, 2014


This appeal involves the jurisdiction of the Shelby County courts over a petition for an order
of protection. The petition was originally filed in general sessions court, but it was
transferred by consent to circuit court, where another matter was pending between the parties.
Thereafter, the circuit court denied a motion to transfer the petition back to general sessions
court but sua sponte granted permission to seek an interlocutory appeal pursuant to Rule 9
due to a perceived conflict between two statutes addressing the courts’ jurisdiction. We
granted the application for an interlocutory appeal and now affirm the decision of the circuit
court. This case is remanded to the circuit court for further proceedings.

Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

S. Denise McCrary, Holly J. Renken, Memphis, Tennessee, for the appellant, Martin Julius
Pantik

Rachel L. Lambert, Arlington, Tennessee, for the appellee, Mildred Joan Pantik
                                          OPINION

                           I.   F ACTS & P ROCEDURAL H ISTORY

       On December 6, 2012, Mother filed a petition for an order of protection in the general
sessions criminal court of Shelby County. Mother claimed that she had reason to believe that
Father had placed a video camera in the trees outside of her apartment “in an attempt to allow
him to monitor her comings and goings.” Mother’s petition stated that, due to past physical
and verbal abuse, she feared for her safety and desired that Father be ordered to have no
further contact with her. However, Mother’s petition expressly stated that the parties’ two
minor children were not in need of protection from Father.

        Shortly after the petition was filed, on January 11, 2013, the parties consented to the
entry of an order of transfer from the general sessions criminal court of Shelby County to the
circuit court of Shelby County, and the petition for order of protection was set to be heard
in circuit court. Mother and Father had been divorced by decree of the circuit court years
earlier, and in 2010, Mother had filed a petition to relocate with the parties’ minor children.
The petition to relocate was still pending in circuit court when the petition for order of
protection was filed in general sessions criminal court.

       Two months after the petition for order of protection was transferred to circuit court,
however, Father filed a motion to transfer the petition for order of protection back to general
sessions criminal court where it was originally filed. Following a hearing, the circuit court
entered an order denying Father’s motion to transfer, but the court, sua sponte, granted Father
permission to seek an interlocutory appeal regarding whether the circuit court has jurisdiction
to hear the petition for an order of protection in light of what the court perceived to be a
conflict between Tennessee Code Annotated section 16-15-5014 and section 36-3-601(E).

                                   II.   I SSUE P RESENTED

        This Court granted the application for permission to appeal on September 18, 2013.
The issue presented is whether exclusive jurisdiction over the petition for order of protection
was vested in the tenth division of the general sessions court of Shelby County, or whether
the circuit court could also exercise jurisdiction over the petition for order of protection.
        For the following reasons, we affirm the circuit court’s order denying Father’s motion
to transfer, and we remand for further proceedings.




                                              -2-
                                III.   S TANDARD OF R EVIEW

        In this appeal we are asked to resolve a perceived conflict between two statutes. Our
review of the construction of a statute is de novo, with no presumption of correctness given
to the lower court’s conclusions. State v. Edmondson, 231 S.W.3d 925, 927 (Tenn. 2007)
(citing State v. Denton, 149 S.W.3d 1, 17 (Tenn. 2004)).

                                       IV.   D ISCUSSION

        The trial court concluded that there is a conflict between Tennessee Code Annotated
section 16-15-5014 and Tennessee Code Annotated section 36-3-601. The latter statute is
part of Tennessee’s Domestic Abuse Act, Tenn. Code Ann. § 36-3-601, et seq. See Clark
v. Crow, 37 S.W.3d 919, 921 (Tenn. Ct. App. 2000). Victims of domestic violence may seek
judicial protection pursuant to the Act. Kite v. Kite, 22 S.W.3d 803, 804 (Tenn. 1997); see
also Tenn. Code Ann. § 36-3-602(a) (“Any domestic abuse victim, stalking victim or sexual
assault victim who has been subjected to, threatened with, or placed in fear of, domestic
abuse, stalking, or sexual assault, may seek a relief under this part by filing a sworn petition
alleging domestic abuse, stalking, or sexual assault by the respondent.”). The Domestic
Abuse Act was “enacted by the legislature to ‘recognize the seriousness of domestic abuse
as a crime and to assure that the law provides a victim of domestic abuse with enhanced
protection from domestic abuse.’” Cable v. Clemmons, 36 S.W.3d 39, 41 (Tenn. 2001)
(quoting Tenn. Code Ann. § 36-3-618). It also serves to promote uniform law enforcement
intervention, whether the crime is domestic or committed by strangers, and it communicates
a position of intolerance to domestic abuse perpetrators. Kite, 22 S.W.3d at 805.

       “When the legislature created orders of protection in 1979 it provided that they could
be issued by other courts in addition to the ones that traditionally hear domestic cases.” State
v. Wood, 91 S.W.3d 769, 773-74 (Tenn. Ct. App. 2002); see also State v. Gray, 46 S.W.3d
749, 751 (Tenn. Ct. App. 2000) (noting that the legislature “extended the power to issue
orders of protection to courts that otherwise would not have had it”). In its current form, the
Domestic Abuse Act provides that upon the filing of a petition for an order of protection,
“the courts” may issue an order of protection in accordance with the guidelines set forth in
the Act. Tenn. Code Ann. § 36-3-605. There is a lengthy definition of a “court,” for
purposes of the Act:

       (A) “Court,” in counties having a population of not less than two hundred
       thousand (200,000) nor more than eight hundred thousand (800,000),
       according to the 1980 federal census or any subsequent federal census, means
       any court of record with jurisdiction over domestic relation matters;



                                              -3-
       (B) Notwithstanding the provisions of subdivision (3)(A), “court,” in counties
       with a metropolitan form of government with a population of more than one
       hundred thousand (100,000), according to the 1990 federal census or any
       subsequent federal census, means any court of record with jurisdiction over
       domestic relation matters and the general sessions court. In such county having
       a metropolitan form of government, a judicial commissioner may issue an ex
       parte order of protection. Nothing in this definition may be construed to grant
       jurisdiction to the general sessions court for matters relating to child custody,
       visitation, or support;

       (C) “Court,” in all other counties, means any court of record with jurisdiction
       over domestic relation matters or the general sessions court;

       (D) “Court” also includes judicial commissioners, magistrates and other
       officials with the authority to issue an arrest warrant in the absence of a judge
       for purposes of issuing ex parte orders of protection when a judge of one of the
       courts listed in subdivisions (3)(A), (3)(B) or (3)(C) is not available;

       (E) In counties having a population in excess of eight hundred thousand
       (800,000), according to the 1990 federal census or any subsequent federal
       census, “court” means any court of record with jurisdiction over domestic
       relations matters or the general sessions criminal court. In such counties,
       “court” also includes judicial commissioners, magistrates and other officials
       with the authority to issue an arrest warrant in the absence of a judge for
       purposes of issuing any order of protection pursuant to this part when a judge
       of one of the courts listed in subdivisions (3)(A), (3)(B) or (3)(C) is not
       available. Nothing in this definition may be construed to grant jurisdiction to
       the general sessions court, both criminal and civil, for matters relating to child
       custody, visitation, or support[.]

Tenn. Code Ann. § 36-3-601(3). Because this case was filed in Shelby County, Tennessee,
we are concerned with subsection (E) of the statute, and a “court” for purposes of the
Domestic Relations Act “means any court of record with jurisdiction over domestic relations
matters or the general sessions criminal court.” Id. (Emphasis added). However, the statute
provides that nothing in its definition should be construed as granting jurisdiction to the
general sessions court “for matters relating to child custody, visitation, or support.” Id.

       Tennessee Code Annotated section 16-15-5014 became effective in 2009. It provides:

       (a) In order to maximize and concentrate limited prosecutorial, counseling and

                                              -4-
       other social resources to victims of domestic violence, the tenth division of the
       Shelby County general sessions court shall serve as the domestic violence
       court for Shelby County.

       (b) Provided that the caseload of the domestic violence court does not exceed
       the capacity of the tenth division to hear all such cases, the tenth division of
       the Shelby County general sessions court shall have exclusive jurisdiction over
       matters involving domestic violence, orders of protection, domestic assault and
       all other cases incident to domestic abuse as defined in § 36-3-601; provided,
       however, that the tenth division may retain concurrent jurisdiction over other
       types of cases. The determination whether the tenth division of the Shelby
       County general sessions court has exceeded its capacity to hear all domestic
       violence cases shall be made by the presiding judge of the tenth division in
       consultation with the chief judge of the Shelby County general sessions court.

       (c) If it has been determined pursuant to subsection (b) that the caseload of the
       domestic violence court exceeds the capacity of the tenth division of the
       Shelby County general sessions court to hear all such cases, then the excess
       cases shall be distributed among the remaining divisions of the Shelby County
       general sessions court to be heard.

       (d) The general sessions court shall commence as the domestic violence court
       for Shelby County no later than September 1, 2009.

Tenn. Code Ann. § 16-15-5014. Relevant to this appeal, then, section 16-15-5014 provides
that “the tenth division of the Shelby County general sessions court shall have exclusive
jurisdiction over matters involving domestic violence, orders of protection, domestic assault
and all other cases incident to domestic abuse as defined in § 36-3-601” of the Domestic
Abuse Act. Id. (Emphasis added). Upon entering the order granting Father permission to
seek an interlocutory appeal, the circuit court stated the following reasons for its action:

       There is a need to develop a uniform and consistent body of law. It is common
       practice in Shelby County to automatically transfer a Petition for Order of
       Protection from General Sessions Court to Circuit or Chancery Court if there
       is an open case between the parties, married or previously married, regardless
       of the subject matter. This practice seems to be in direct contradiction to the
       language of TCA § 16-15-5014 which grants the tenth division of general
       sessions court “exclusive jurisdiction over matters involving domestic
       violence, orders of protection, domestic assault and all other cases incident to
       domestic abuse as defined in § 36-3-601.” (Emphasis added).

                                              -5-
       “Our role in construing a statute is to ascertain and give effect to the legislature's
intent without unduly restricting or expanding a statute's coverage beyond its intended
scope.” State v. Hawkins, 406 S.W.3d 121, 131 (Tenn. 2013). We begin by focusing on the
language of the statute, presuming that each word has its own meaning and purpose, and if
the language is clear and unambiguous, we need look no further. Id. (citing Keen v. State,
398 S.W.3d 594, 610 (Tenn. 2012)). A statute is ambiguous if it “susceptible of more than
one reasonable interpretation.” Memphis Housing Authority v. Thompson 38 S.W.3d 504,
512 (Tenn. 2001) (citing Carter v. State, 952 S.W.2d 417, 419 (Tenn. 1997)).

       In this case, we find that Tennessee Code Annotated section 16-15-5014 is ambiguous
as to whether it vests the tenth division of the Shelby County general sessions court with
“exclusive” jurisdiction over matters involving domestic violence, orders of protection,
domestic assault and all other cases incident to domestic abuse only to the exclusion of the
other divisions of general sessions court, or also to the exclusion of the circuit, chancery, and
juvenile courts in Shelby County. On the one hand, the statute states that the tenth division
of general sessions court “shall serve as the domestic violence court for Shelby County”
(emphasis added), which seems to suggest that the legislature intended the tenth division to
have exclusive jurisdiction over these matters to the exclusion of all other courts. On the
other hand, the statute provides that the remaining divisions of general sessions court will
hear excess domestic abuse cases in the event that the tenth division exceeds its capacity to
hear such cases, which suggests that the legislature was simply concerned with designating
which division of the Shelby County general sessions court would handle domestic abuse
cases. Thus, we conclude that the statute is susceptible of more than one reasonable
interpretation and therefore ambiguous.

        When the language of a statute is ambiguous and does not yield a clear interpretation,
the courts may consult the legislative history for additional interpretive guidance. Carter,
952 S.W.2d at 419 (citing Storey v. Bradford Furniture Co., 910 S.W.2d 857, 859 (Tenn.
1995); Carr v. Ford, 833 S.W.2d 68, 69-70 (Tenn. 1992)). At a hearing before the House
Judiciary Committee on April 29, 2009, the sponsor of House Bill 1212, Representative Jim
Coley, introduced a member of the Shelby County Commission, Mike Carpenter, who spoke
in favor of the bill and explained the need for the designation of a domestic violence court
in Shelby County. Commissioner Carpenter explained that Shelby County had, at that time,
about 20,000 cases a year related to domestic violence, and, considering that most of these
litigants had no representation, there were “a limited number of advocates who were spread
out over ten divisions, and a limited number of prosecutors spread out over ten divisions, so
the idea [was] to put them in one court.” There was some further discussion about whether
the ten general sessions judges could simply agree to transfer all of the domestic violence

                                               -6-
cases to a single division, obviating the need for a statute declaring one division as the
domestic violence court, but according to Commissioner Carpenter, there were some judges
who simply did not agree with the model being proposed. There was no mention of the bill
divesting the jurisdiction of other Shelby County courts, be it circuit, chancery, or juvenile,
to adjudicate domestic violence issues.

       “Statutes relating to the same subject or sharing a common purpose shall be construed
together (‘in pari materia’) in order to advance their common purpose or intent.” Kite, 22
S.W.3d at 805; see also Edmondson, 231 S.W.3d at 927. “We are entitled to presume that
our General Assembly is knowledgeable about its prior enactments and knows the state of
the law at the time it passes the legislation under construction.” Edmondson, 231 S.W.3d
at 927 (citing Hicks v. State, 945 S.W.2d 706, 707 (Tenn. 1997); Wilson v. Johnson County,
879 S.W.2d 807, 810 (Tenn. 1994)).

       As noted above, pursuant to the Domestic Abuse Act, in Shelby County, a “court”
with authority to enter an order of protection includes “any court of record with jurisdiction
over domestic relations matters or the general sessions criminal court.” Tenn. Code Ann.
§ 36-3-601(E). We interpret Tennessee Code Annotated section 16-15-5014 as vesting the
tenth division of the Shelby County general sessions court with “exclusive jurisdiction over
matters involving domestic violence, orders of protection, domestic assault and all other
cases incident to domestic abuse as defined in § 36-3-601,” to the exclusion of the other
general sessions courts. Tenn. Code Ann. § 16-15-5014(b). However, the statute does not
impact the jurisdiction of the circuit, chancery, and juvenile courts in Shelby County to
adjudicate such matters.1 Thus, in our case, the Shelby County circuit court had jurisdiction
over the petition for order of protection filed by Mother, and the circuit court did not err in
denying Father’s motion to transfer the matter to the general sessions court.

                                          V.    C ONCLUSION

        For the aforementioned reasons, we affirm the decision of the circuit court and remand
for further proceedings. Costs of this appeal are taxed to the appellant, Martin Julius Pantik,
for which execution may issue if necessary.

                                                          _________________________________
                                                          ALAN E. HIGHERS, P.J., W.S.



        1
          Our conclusion is supported by the fact that, as the trial judge noted, the circuit, chancery, and
juvenile courts in Shelby County continued to adjudicate domestic abuse matters after the passage of
Tennessee Code Annotated section 16-15-5014, and the legislature took no further action.

                                                    -7-